D. Brooks Smith, Chief Circuit Judge
The petition for rehearing en banc filed by appellant Karen Nicholas in the above-entitled case having been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular service not having voted for rehearing, the petition for rehearing en banc is DENIED.
The petition for rehearing by the panel is GRANTED IN PART, solely as to the evidentiary claim concerning the admissibility of the 2008 EAA Board Minutes. After consideration of Appellant's argument, the panel has agreed to amend the opinion, which will be filed simultaneously with this order in all of the consolidated cases. Each of the judgments entered August 9, 2018, shall remain in full force and effect.